Exhibit 10.4

 

NEW OMAHA HOLDINGS L.P.

 

June 27, 2007

 

Mr. Michael Capellas

43 Surfsong Road

Kiawah Island, SC 29455

 

Dear Michael:

 

We are all extremely pleased that you have agreed to accept our offer of
employment, effective July 9, 2007 (“Commencement Date”). As we discussed,
following the closing of the transaction contemplated by that certain Agreement
and Plan of Merger by and among New Omaha Holdings L.P., Omaha Acquisition
Corporation and First Data Corporation, dated April 1, 2007 (the “Merger
Agreement”), New Omaha Holdings L.P. will cause its wholly owned subsidiary, New
Omaha Holdings Corporation (the “Company”), and First Data Corporation (“FDC”)
to assume this Letter Agreement and appoint you Chairman and Chief Executive
Officer (“CEO”) of FDC and the Company. Until such time, you will serve as a
consultant to New Omaha Holdings L.P. The terms and conditions of this letter
(the “Letter Agreement”) shall govern your employment with the Company, FDC and
New Omaha Holdings L.P.

 

On the Closing Date (as defined in the Merger Agreement), you will enter into
other agreements with the Company and the investors therein, including, but not
limited to, a management stockholder’s agreement (substantially in the form
attached hereto as Annex A), a sale participation agreement (substantially in
the form attached hereto as Annex B) and certain stock option agreements
(substantially in the form attached hereto as Annex C) to be granted pursuant to
the 2007 Stock Incentive Plan for Key Employees of the Company and its
Affiliates (substantially in the form attached hereto as Annex D) (the “2007
Plan” and, together, with such other agreements, the “Equity Agreements”). Such
Equity Agreements will be substantially in the form executed with other
executives of the Company, with such changes as are necessary to reflect the
terms herein. The nature of your employment is at-will, and may be terminated by
you or the Company for any or no reason at any time.

 

With respect to the terms of your employment with FDC, you shall have the
customary duties, responsibilities and authorities of a Chairman and CEO at a
corporation of a similar size and nature. You will report directly to the Board
of Directors of FDC (the “Board”). By executing this Letter Agreement, you
acknowledge that you will devote your full business time as Chairman and CEO of
FDC and you will perform your duties to FDC at the current or future designated
FDC corporate headquarters or at such other location mutually agreed upon
between FDC and you, unless your duties require that you perform such duties in
other locations. Notwithstanding anything herein to the contrary, you will not
be prohibited from continuing to serve on the boards of the entities set forth
on Exhibit A hereto.

 

With respect to compensation for your services as CEO of FDC and the Company,
you will receive the following compensation and benefits after the Closing Date,
from which the

 

1

--------------------------------------------------------------------------------


 

payor shall be entitled to withhold any amount required by law, for so long as
you continue to provide such services:

 

(i)  FDC shall pay you an annual base salary of $1,200,000 (your “Base Salary”).
Such Base Salary shall be payable in accordance with the normal payroll
practices of the FDC; provided, that any portion of your Base Salary earned
prior to the Closing Date will be paid in arrears on or as soon as practicable
after the Closing Date. Any increase in your Base Salary shall be at the
discretion of the Compensation Committee of the Board;  provided, that no
decrease shall be made to your Base Salary. Upon termination of your employment
by FDC without Cause or by you as a result of Good Reason (each as defined in
the Management Stockholders Agreement attached as Annex A hereto) after the
Closing Date, you will be entitled to a payment of two times the sum of (x) your
Base Salary and (y) target annual bonus; provided, that any such severance will
be reduced on a dollar for dollar basis by the amount in excess of the amount
paid by you, if any, realized, upon the disposition, by whatever means so
disposed, including but not limited to by put, call, sale, transfer or
assignment, of your (a) equity investment in the Company and (b) options to
purchase shares of Company stock granted to you.

 

(ii)  FDC will pay you a pro rated guaranteed annual bonus for fiscal year 2007,
based on pro ration from July 9, 2007, of a full-year annual bonus of $1,800,000
(the “2007 Bonus”), payable at such time as annual bonuses are paid in
accordance with normal FDC practice and subject to your continued employment
with FDC through such payment date. For all fiscal years after 2007, you will be
eligible to earn a target annual bonus of 150% of your Base Salary, subject to
FDC achieving certain predetermined performance goals established by the
Compensation Committee of the Board in consultation with you.

 

(iii)  FDC will provide you with coverage under all retirement and welfare
benefit programs, plans and practices and other fringe benefits which FDC makes
available to its senior management (commensurate with your position in FDC and
to the extent permitted under any such employee benefit plan), in accordance
with the terms thereof. In addition, FDC or the Company will provide you with
travel on a private airplane when you travel on business on behalf of FDC or the
Company or when doing so otherwise serves FDC’s or the Company’s business
interests.

 

At or as soon as practicable after Closing, you will purchase $15,000,000 worth
of shares of common stock of the Company (“Common Stock”)(1) at $5.00 per share,
the price paid by New Omaha Holdings L.P. for such class of stock, pursuant to
the execution of a management stockholder’s agreement with the Company
(substantially in the form attached hereto as Annex A), and subject to your
execution of a sale participation agreement with certain investors in the
Company (substantially in the form attached hereto as Annex B). On the date that
you make such an investment, you will also receive corresponding stock option
grants (substantially in the form attached hereto as Annex D) to purchase (i)
6,000,000 shares of Common Stock having an

 

--------------------------------------------------------------------------------

(1) The ultimate entity in which you will invest and receive options is subject
to change pending corporate structure determination.

 

2

--------------------------------------------------------------------------------


 

aggregate exercise price equal to $30,000,000 (based on a per share exercise
price equal to $5.00), vesting in equal installments on each of the first four
anniversaries of the Closing Date, (ii) 6,000,000 shares of Common Stock having
an aggregate exercise price equal to $30,000,000 (based on a per share exercise
price equal to $5.00), vesting upon the achievement by the Company of certain
predetermined performance hurdles, and (iii) 1,714,285 shares of Common Stock
having an aggregate exercise price equal to $15,000,000 (based on a per share
exercise price equal to $8.75) vesting in equal installments on each of the
first four anniversaries of the Closing Date. All such shares of purchased
Common Stock and any shares received upon exercise of any of the options
discussed herein shall be subject to the restrictions and conditions set forth
in the Equity Agreements.

 

Any controversy or claim arising out of or relating to this Letter Agreement or
the breach of this Letter Agreement that cannot be resolved by you, FDC and the
Company, including any dispute as to the calculation of your benefits or any
payments hereunder, shall be submitted to arbitration in New York, New York, in
accordance with the procedures of the American Arbitration Association, which
arbitration shall be a binding and conclusive settlement of any such claims or
disputes. This Letter Agreement and any dispute thereunder shall be construed,
interpreted and governed in accordance with the laws of the State of New York
without reference to rules relating to conflicts of law. Each party shall bear
the costs of any legal fees and other fees and expenses which may be incurred in
respect of enforcing its respective rights under this Letter Agreement.

 

FDC and the Company will indemnify you for all acts or omissions occurring while
you are an employee of FDC or the Company or a member of the Board of either to
the maximum extent provided under their respective charters, by-laws, and
applicable law. The Company and FDC will insure you under a policy of directors
and officers liability insurance during your employment and thereafter to the
same extent as provided to active members of the Board.

 

This Letter Agreement will automatically terminate upon the termination of the
Merger Agreement, in accordance with the terms thereof, without any further
action of the part of the parties hereto.

 

This Letter Agreement may be executed in counterparts.

 

3

--------------------------------------------------------------------------------


 

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the undersigned.

 

 

NEW OMAHA HOLDINGS L.P.

 

 

 

By:

/s/ Scott Nuttall

 

 

 

 

Name:

Scott Nuttall

 

 

 

 

Title:

President

 

 

 

Accepted and Agreed

 

 

 

/s/ Michael Capellas

 

 

Michael Capellas

 

 

4

--------------------------------------------------------------------------------


 

In accordance with the first paragraph of that certain letter agreement by and
between Michael Capellas and New Omaha Holdings L.P., dated June 27, 2007 (the
“Agreement”) the undersigned hereby expressly assume the Agreement and all
obligations contained therein, effective as of this 24th day of September, 2007.

 

 

NEW OMAHA HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ Tagar C. Olson

 

 

 

 

Name:

Tagar C. Olson

 

 

 

 

Title:

Vice President

 

 

 

 

FIRST DATA CORPORATION

 

 

 

 

 

By:

/s/ Stanley J. Andersen

 

 

 

 

Name:

Stanley J. Andersen

 

 

 

 

Title:

Vice President and Assistant Secretary

 

 

 

Accepted and Agreed

 

 

 

/s/ Michael Capellas

 

 

Michael Capellas

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Cisco Systems, Inc.

Boys and Girls Club of America

Deutsche Bank Trust Company Americas (Advisory Board)

 

6

--------------------------------------------------------------------------------